Response to Amendment
1.	This office action is in response to the filing of 8/31/2022.
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
3.	Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by Tokunaga et al.
Tokunaga et al. shows a HVAC apparatus for a vehicle [0022] having:  a fan unit (see marked-up Fig. 2 below) with a plurality of axial impellers 22 and 23 driven by motors (the rotating shafts of each impeller, shaft 21a for example, [0055]) mounted in their centers, wherein the axial impeller’s rotational axis is substantially perpendicular to the fan unit’s suction direction (Ka and Kb, see fig. 2); a heat exchanger 13 forming an air inlet duct receiving air from the fan unit (internal air circulation, [0025, 0027]); and a plate-shaped housing 11 accommodating the fan unit and the heat exchanger unit.
Claim Rejections - 35 USC § 103
4.	Claims 2 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga et al.
Tokunaga et al. does not show an outlet guide vane, however, Tokunaga et al. does show an outlet port for air blown from impeller 23 [0044].  It would have been obvious to one having to one having ordinary skill in the art at the time the invention was made that the axial impellers would each have been allocated an outlet guide vane to guide air to the outlet port.  Claims 10-12 would have involved a mere change in the size of a component, which is generally recognized as being within the level of ordinary skill in the art.  Since the prior art device comprises the structure of the invention, the device would still carry out its intended functions regardless of its size.

    PNG
    media_image1.png
    798
    818
    media_image1.png
    Greyscale

Allowable Subject Matter
5.	Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
6.	Applicant's arguments have been fully considered but, respectively, they are not persuasive. The examiner has identified parts 22 and 23 as impellers because the reference of Tokunaga et al. calls the parts 22 and 23 impellers [0057].  The claim limitations of instant claim 1 has therefore been met by the reference.  Claims 2 and 10-12 are fairly suggested by Tokunaga et al. as stated above.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763